EXHIBIT 12 APPALACHIAN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2002 2003 2004 2005 2006 6/30/2007 6/30/2007 EARNINGS Income Before Income Taxes $ 316,418 $ 308,003 $ 238,226 $ 202,021 $ 282,865 $ 265,347 $ 113,743 Fixed Charges (as below) 126,797 123,721 110,547 118,365 151,874 162,412 83,119 Total Earnings $ 443,215 $ 431,724 $ 348,773 $ 320,386 $ 434,739 $ 427,759 $ 196,862 FIXED CHARGES Interest Expense $ 116,677 $ 115,202 $ 99,135 $ 106,301 $ 129,106 $ 143,963 $ 76,778 Credit for Allowance for Borrowed Funds UsedDuring Construction 5,620 5,319 8,100 8,764 17,668 13,349 3,791 Interest Rate Hedges - - (188 ) - Estimated Interest Element in Lease Rentals 4,500 3,200 3,500 3,300 5,100 5,100 2,550 Total Fixed Charges $ 126,797 $ 123,721 $ 110,547 $ 118,365 $ 151,874 $ 162,412 $ 83,119 Ratio of Earnings to Fixed Charges 3.49 3.48 3.15 2.70 2.86 2.63 2.36
